FILED
                             UNITED STATES DISTRICT COURT                                     NOV - 3 2010
                             FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia

                                              )
Antonio Colbert,                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No.
                                              )                                    10 Ib74
Metrop. Police Dep't. District 5,             )
                                              )
       Defendant.                             )
                                              )




                                    MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal ofa complaint upon a

determination that it fails to state a claim upon which relief can be granted).

        Plaintiff, a District of Columbia resident, sues the District of Columbia Metropolitan

Police Department ("MPD") for the response of its police officers to his 911 call for help after he

was "assaulted by [a] gang of hoodlums." Compl. at 2. He seeks $500,000 in monetary

damages. Allegedly, the unidentified MPD officers who arrived at the scene "showed very little

interest" in plaintiffs plight and treated him "as if they were supposed to arrest me!" !d.

Plaintiff concludes that he was discriminated against but he has supplied no facts supporting a

claim of discrimination. Moreover, plaintiff has named as the sole defendant a District of

Columbia department that cannot be sued in its own name. See Swinson v. D. C. Metro Police

Dep 't, No. 09-5202,2010 WL 288798 (D.C. Cir. Jan. 7,2010) (concluding that "[t]he district



                                                                                                               3
court [] properly concluded that the Metropolitan Police Department is not a separate suable

entity") (citing Braxton v. Nat'l Capital Housing Auth., 396 A.2d 215, 216 (D.C. 1978)). A

separate Order of dismissal accompanies this Memorandum Opinion.




               29,(1..
Date:   October~,     2010




                                               2